Exhibit 10.72

General Electric Capital Corporation

Life Science Finance

83 Wooster Heights Road, Fifth Floor

Danbury, Connecticut 06810

September 30, 2008

Anesiva, Inc.

650 Gateway Boulevard

South San Francisco, CA 94080

 

  Re: Payoff Letter

Ladies and Gentlemen:

Reference is made to (i) the Equipment Loan and Security Agreement, dated as of
August 30, 2007 (as amended, restated, supplemented or otherwise modified to
date, the “Loan Agreement”; all undefined capitalized terms used herein but not
defined herein shall have the meanings given to such terms in the Loan
Agreement), between Anesiva, Inc., a Delaware corporation (the “Borrower”) and
General Electric Capital Corporation, a Delaware corporation (“Existing
Lender”), and (ii) the other Debt Documents and all guaranties, security
agreements, mortgages, subordination agreements, intercreditor agreements,
pledge agreements, blocked account agreements, notes and other documents and
instruments relating thereto (together with the Loan Agreement, collectively,
the “Credit Documents”). Existing Lender understands that on the Payoff
Effective Time (as defined below), the Borrower will repay in full all
Obligations in connection with the Credit Documents. Notwithstanding any
provision in this letter agreement (this “Agreement”) to the contrary, any
warrants to purchase any equity interests of Borrower issued by Borrower to
Existing Lender or any of its affiliates (each of the foregoing, a “Warrant”
and, collectively, the “Warrants”) and any documents relating to any Warrant or
equity interests governed or to be governed by the Warrants (including, but not
limited to, any investor rights agreements, voting agreements and shareholder
agreements) or any other rights to acquire an equity position in Borrower (the
“Warrant Documents”) shall be excluded from the definition of “Credit Documents”
and each of the Warrants and Warrant Documents shall expressly survive the
payoff of the Payoff Amount (as defined below) and shall not be affected by this
Agreement.

Upon Existing Lender’s receipt of (a) a federal funds wire transfer in the
amount of $10,717,968.64, subject to per diem adjustment as set forth on
Schedule A attached hereto (the “Payoff Amount”), which amount represents all
Obligations as more fully described on Schedule A attached hereto, and (b) a
fully executed counterpart of this Agreement signed by the Borrower (the time at
which all of the conditions in the foregoing clauses (a) and (b) shall first be
satisfied is herein referred to as the “Payoff Effective Time”), Existing Lender
agrees and acknowledges that: (i) all outstanding Obligations shall be paid and
satisfied in full and discharged, terminated and released, other than those
obligations therein that expressly survive termination, (ii) all security



--------------------------------------------------------------------------------

interests and other liens granted to or held by Existing Lender in any assets
and properties of the Borrower and Corgentech, Inc., as security for the
Obligations (the “Collateral”) shall be satisfied, released and discharged,
without recourse, representation, warranty or other assurance of any kind,
(iii) the Credit Documents shall terminate and be of no further force or effect
other than those provisions therein that expressly survive termination and
(iv) the Borrower shall be automatically authorized to file the UCC termination
statements attached hereto as Exhibit A evidencing the release of Existing
Lender’s security interests and other liens in the Collateral.

Further, Existing Lender agrees to take all reasonable additional steps
reasonably requested by the Borrower as may be necessary to release its security
interests in the Collateral. The Borrower agrees to pay Existing Lender for all
costs and expenses incurred by Existing Lender in connection with the matters
referred to in the previous sentence, and acknowledges that Existing Lender’s
execution of and/or delivery of any documents releasing any security interest or
claim in any property of the Borrower as set forth herein is made without
recourse, representation, warranty or other assurance of any kind by Existing
Lender as to Existing Lender’s rights in any collateral security for amounts
owing under the Credit Documents, the condition or value of any Collateral, or
any other matter. The Borrower hereby confirms that the commitments, if any, of
Existing Lender to make any advances and any other extensions of credit under
the Credit Documents are terminated as of the date of this Agreement, and, as of
the date of this Agreement, Existing Lender shall not have any further
obligation, if any, to make any advances or any other extensions of credit to
the Borrower. Notwithstanding anything to the contrary contained herein or in
any of such releases or other documents, the obligations and liabilities of the
Borrower to Existing Lender under or in respect of the Credit Documents
(including, without limitation, the Obligations) insofar as such obligations and
liabilities survive termination of the Credit Documents shall continue in full
force and effect in accordance with their terms.

The Payoff Amount referred to above should be sent by federal funds wire
transfer to Deutsche Bank Trust Company Americas, New York, New York. If the
Payoff Amount is not received by the Existing Lender on or before 5:00 p.m. (New
York time) on September 30, 2008, then this Agreement shall terminate and be of
no further force or effect.

Notwithstanding anything herein to the contrary, if at any time on or after the
Payoff Effective Time, all or any portion of the Payoff Amount paid to Existing
Lender is voided or rescinded or must otherwise be returned by Existing Lender
upon Borrower’s insolvency, bankruptcy, reorganization or otherwise, all as
though such payment had not been made, the obligation to pay such amount so
voided, rescinded or returned shall be reinstated.

 

2



--------------------------------------------------------------------------------

In addition, effective upon the Payoff Effective Time, the Borrower releases the
Existing Lender and its affiliates and subsidiaries and their respective
officers, directors, employees, shareholders, agents, attorney’s and
representatives as well as their respective successors and assigns from any and
all claims, obligations, rights, causes of action, and liabilities, of whatever
kind or nature, whether known or unknown, whether foreseen or unforeseen,
arising on or before the date hereof, which the Borrower ever had, now have or
hereafter can, shall or may have for, upon or by reason of any matter, cause or
thing whatsoever, which are based upon, arise under or are related to the Credit
Documents (the “Released Matters”). Borrower acknowledges that the agreements in
this paragraph are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters.

Without limiting the generality of the foregoing, Borrower hereby waives the
provisions of any statute that prevents a general release from extending to
claims unknown by the releasing party.

By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower to hereby to fully, finally
and forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in delivering this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Existing Lender with respect to the facts
underlying this release or with regard to Borrower’s rights or asserted rights.

This release may be pleaded as a full and complete defense and/ or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Existing Lender to enter into this Agreement and that Existing
Lender would not have done so but for Existing Lender’s expectation that such
release is valid and enforceable in all events.

The Payoff Amount has been calculated assuming that the proceeds of all checks
or similar instruments for the payment of money (collectively, “Checks”) that
have been received by Existing Lender and credited to the Borrower’s account
with Existing Lender are good collected funds. In consideration of Existing
Lender’s release of the Liens and security interests in and to any Collateral,
the Borrower agrees to reimburse Existing Lender for all losses and liabilities
that Existing Lender may incur at any time as a result of any nonpayment, claim,
refund, or chargeback of any Check together with any expenses or other charges
incident thereto. Further, the Borrower agrees to reimburse Existing Lender for
all losses and liabilities that Existing Lender may incur in connection with any
deposit account control agreement, provider account agreement or similar
agreement entered into in connection with the Credit Documents. The amount of
any such losses or liabilities reimbursed hereunder shall be paid to Existing
Lender promptly by the Borrower upon Existing Lender’s demand therefor, and the
amount of such demand shall be conclusive upon the Borrower in the absence of
manifest error.

 

3



--------------------------------------------------------------------------------

This Agreement shall be governed by the internal laws of the State of
Connecticut. EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY
JURY. No party may assign its rights, duties or obligations under this Agreement
without the prior written consent of the other parties. No rights are intended
to be created under this Agreement for the benefit of any Person not a party
hereto. This Agreement may not be modified or waived except with the written
consent of the parties hereto. This Agreement may be executed in any number of
separate counterparts, each of which shall, collectively and separately,
constitute one agreement. Delivery of an executed counterpart of this Agreement
by telefacsimile or electronic transmission shall be equally as effective as
delivery of an original executed counterpart. The undersigned parties have
signed below to indicate their consent to be bound by the terms and conditions
of this Agreement.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

If you need additional information, please do not hesitate to contact us.

 

Very truly yours, GENERAL ELECTRIC CAPITAL CORPORATION By:   /s/ Jason Dufour  
Name:   Jason Dufour   Title:   Duly Authorized Signatory

ANESIVA, INC.

PAYOFF LETTER

SIGNATURE PAGE



--------------------------------------------------------------------------------

ACCEPTED AND AGREED

AS OF THIS 30th DAY OF

September 2008

ANESIVA, INC. By:   /s/ Jean-Frédéric Viret Name:   Jean-Frédéric Viret Title:  
Vice President and Chief Financial Officer

ANESIVA, INC.

PAYOFF LETTER

SIGNATURE PAGE